DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2021 has been entered.

Response to Amendment
Received 10/19/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 5, and 9 have been amended.
Claim(s) 17-20 have been added.



Response to Arguments
Received 10/19/2021


Regarding independent claims 1, 5, and 9:

Applicant’s arguments (Remarks; Page 10: ¶ 1-3), filed 10/19/2021, with respect to the rejection(s) of claim(s) 1, 5, and 9 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the combination fails to teach the subject matter of “access a first set of colors comprising colors on a curve going through an achromatic color, a specific color of a first source color gamut, a specific color of a second source color gamut, and a specific color of a target color gamut, wherein colors lying on the curve are source colors from either the first color gamut or the second color gamut, wherein the specific color of the first source color gamut and the specific color of the second source color gamut are on the curve between the achromatic color and the specific color of the target color gamut; access a second set of colors comprising colors on a line of a constant hue corresponding to hue of the corresponding specific color of the target color gamut; and color gamut mapping one color among colors lying on the curve towards the target color gamut, wherein the color gamut mapping is based on a hue difference between a hue of a first color from the first set of colors and a hue of a second color from the second set of colors, the second color from the second set of colors having a same chroma as the first color from the first set of colors, wherein the hue difference depends on the same chroma of the first color or the second color” Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 




Allowable Subject Matter

Claims 1-20 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

access a first set of colors comprising colors on a curve going through an achromatic color, a specific color of a first source color gamut, a specific color of a second source color gamut, and a specific color of a target color gamut, wherein colors lying on the curve are source colors from either the first color gamut or the second color gamut, wherein the specific color of the first source color gamut and the specific color of 
access a second set of colors comprising colors on a line of a constant hue corresponding to hue of the corresponding specific color of the target color gamut; and
color gamut mapping one color among colors lying on the curve towards the target color gamut, wherein the color gamut mapping is based on a hue difference between a hue of a first color from the first set of colors and a hue of a second color from the second set of colors, the second color from the second set of colors having a same chroma as the first color from the first set of colors, wherein the hue difference depends on the same chroma of the first color or the second color;
wherein the achromatic color is common to the first source color gamut, the second source color gamut, and the target color gamut; and 
wherein the specific color of the first source color gamut, the specific color of the second source color gamut, and the specific color of the target color gamut are a same color in the first source gamut, the second source gamut, and the target color gamut, respectively, selected from a group of primary colors and secondary colors.

Wherein:

Claim 1, Claim 5, and Claim 9 are similar however are not identical, although the subject matter of claim 5 is addressed below in view of the prior art, the same is similarly apply to the subject matter of Claim 1 and Claim 9.

Ramanath (US PGPUB No. 20090021809 A1) teaches color gamut mapping based on a hue difference between a hue of a first color and a hue of a second color; and wherein an achromatic color (white, black, or gray) is common to the first source color gamut and the target color gamut. However, Ramanath fails to disclose to: access a first set of colors comprising colors on a curve going through an achromatic color, a specific color of a first source color gamut, a specific color of a second source color gamut, and a specific color of a target color gamut, wherein colors lying on the curve are source colors from either the first color gamut or the second color gamut, wherein the specific color of the first source color gamut and the specific color of the second source color gamut are on the curve between the achromatic color and the specific color of the target color gamut; access a second set of colors comprising colors on a line of a constant hue corresponding to hue of the corresponding specific color of the target color gamut; and color gamut mapping one color among colors lying on the curve towards the target color gamut, wherein the color gamut mapping is based on a hue difference between a hue of a first color from the first set of colors and a hue of a second color from the second set of colors, the second color from the second set of colors having a same chroma as the first color from the first set of colors, wherein the hue difference depends on the same chroma of the first color or the second color.
Chang et al. (US PGPUB No. 20020113982 A1) teaches color gamut mapping one color among colors towards the target color gamut, wherein the color gamut mapping is based on a hue difference between a hue of a first color from the first set of colors and a hue of a second color from the second set of colors; wherein an achromatic color (white, black, or gray) is common to the first source color gamut and 
Matsuoka (US Patent No. 8023149 B2) teaches color gamut mapping in relation with hue and chroma values, from a source to a destination gamut using clipping and/or conversion mapping. However, Matsuoka fails to disclose to access a first set of colors comprising colors on a curve going through an achromatic color, a specific color of a first source color gamut, a specific color of a second source color gamut, and a specific color of a target color gamut, wherein colors lying on the curve are source colors from either the first color gamut or the second color gamut, wherein the specific color of the first source color gamut and the specific color of the second source color gamut are on 
Kanai et al. (US PGPUB No. 20080259369 A1) teaches color mapping wherein chroma is limited and/or maintained. However, Kanai et al. fails to disclose to access a first set of colors comprising colors on a curve going through an achromatic color, a specific color of a first source color gamut, a specific color of a second source color gamut, and a specific color of a target color gamut, wherein colors lying on the curve are source colors from either the first color gamut or the second color gamut, wherein the specific color of the first source color gamut and the specific color of the second source color gamut are on the curve between the achromatic color and the specific color of the target color gamut; access a second set of colors comprising colors on a 
Zeng (US PGPUB No. 20060244982 A1) teaches gamut mapping in relation with hue rotation and hue angles, mapping between an achromatic color (white) and gamut surface points, wherein the achromatic color is common to the first source color gamut and the target color gamut. However, Zeng fails to disclose to access a first set of colors comprising colors on a curve going through an achromatic color, a specific color of a first source color gamut, a specific color of a second source color gamut, and a specific color of a target color gamut, wherein colors lying on the curve are source colors from either the first color gamut or the second color gamut, wherein the specific color of the first source color gamut and the specific color of the second source color gamut are on the curve between the achromatic color and the specific color of the target 
Thebault et al. (WIPO PUB No. 2016206981 A1) teaches gamut mapping in relation with hue rotation, mapping between an achromatic color (white, black, or gray) and gamut surface points, wherein the achromatic color is common to the first source color, a second color source, and the target color gamut. However, Thebault et al. fails to disclose to access a first set of colors comprising colors on a curve going through an achromatic color, a specific color of a first source color gamut, a specific color of a second source color gamut, and a specific color of a target color gamut, wherein colors lying on the curve are source colors from either the first color gamut or the second color gamut, wherein the specific color of the first source color gamut and the specific color of the second source color gamut are on the curve between the achromatic color and the 
As a result of the limitations of independent claims 1, 5, and 9 as well as dependent claims 2-4, 6-8, and 10-20 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616